Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2012/0182036 A1), hereafter Yamamoto in view of Nelson et al. (US 2005/0280433 A1), hereafter Nelson.
Regarding claim 1, Yamamoto at least at fig. 2 discloses a probe comprising: a tubular barrel [4]; a first plunger [1] that has a proximal end portion [11-13] inserted from one opening end of the barrel and slides along an axial direction of the barrel in a state in which a distal end [19] is exposed; a coil spring [3] that is disposed inside the barrel and urges the first plunger in the axial direction of the barrel; and a second plunger [2] that has a proximal end portion [21, 22, 29] inserted from another opening end of the barrel and is joined to the barrel in a state in which a distal end [29] is exposed; wherein the proximal end portion [11, 12, 13] of the first plunger includes: an insertion portion [cone portion below 11] that extends [as shown] inside the coil spring from one end of the coil spring; and a head portion [11] that is coupled to the insertion portion, has an outer diameter larger [diameter of 11] relates to an outer diameter [diameter of spring 3] of the coil spring, and abuts against the one end of the coil spring; wherein the tubular barrel [4] comprises a crimped first junction [401] having an inner diameter [inner diameter of 401 to retain the plunger 1] smaller than the head portion [11]; wherein the first plunger [1] comprises: a neck portion [12] having a top end and a bottom end, the top end of the neck portion coupled to the head portion [11], and the neck portion having an outer diameter smaller than the head portion to allow the neck portion to pass through the first junction [as shown]; and a first body portion [13] coupled to the bottom end of the neck portion [12], the first body portion having a diameter larger than the neck portion [as shown]; and wherein the first junction [401] limits movement of the first plunger inside the barrel by supporting the head portion and the first body portion [as shown].  
Yamamoto is silent about said head portion [11] that is coupled to the insertion portion [cone portion below 11], has an outer diameter larger than an outer diameter of the coil spring. Nelson at different embodiment, particularly at fig. 8,discloses the head portion [822] that is coupled to the insertion portion [826], has an outer diameter [as shown] larger than an outer diameter [d11] of the coil spring [830]. Nelson also discloses larger portion with a diameter d9 of the coil spring 830 that is smaller than outer diameter of the head portion 822. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the Yamamoto using the spring as taught by Nelson, in order to increase the amount of current that flows through the barrel, rather than through the spring, thereby minimizing the contact resistance of the test probe (see ¶0061, ¶0049, ¶0006-0009).
Regarding claim 2, Yamamoto at fig. 2 discloses the probe according to claim 1, wherein the coil spring urges the first plunger and the second plunger in directions separate from each other [as shown].  
Regarding claim 3, Yamamoto at fig. 2 discloses the probe according to claim 1, wherein a length of the insertion portion that extends inside the coil spring is equal to or more than a maximum value of an overdrive amount [because of length of 19 as shown] applied at a time of measuring an object to be measured.  
Regarding claim 4, Yamamoto at fig. 2 discloses the probe according to claim 1, wherein a length of the head portion that extends along an axial direction of the barrel is equal to or more than a maximum value of an overdrive amount [because of length of 19 as shown] applied at a time of measuring an object to be measured.  
Regarding claim 6, Yamamoto at fig. 2 discloses the probe according to claim 1, wherein the first plunger [1] further comprises a flange [14], wherein the flange is configured to prevent the probe from falling out of a probe head [31] that holds the probe.  
Regarding claim 7, Yamamoto at fig. 2 discloses the probe according to claim 1, wherein the neck portion 12 is slidable within a limited range [length of 12] along the axial direction of the barrel, and wherein movement of the first plunger is limited by the head portion 11 and the first body portion 13 contacting the first junction.  
Regarding claim 8, Yamamoto at fig. 2 discloses the probe according to claim 7, wherein the first junction 401 limits downward movement of the head portion by supporting the head portion 11 within the tubular barrel [4, as shown].  
Regarding claim 9, Yamamoto discloses the probe according to claim 7, wherein the first junction 401 limits upward movement of the first body portion 13 by supporting the first body portion within the tubular barrel [4, as shown].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 10, 2022